DETAILED ACTION
Status of the Claims
Claims 1, 104-105, 107, 112-120, and 124-126 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 02/16/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,006,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 104, 107, 118, 120, and 126 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required.

Modified Claim Rejections – 35 U.S.C. 102
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Chait et al.
Claims 1, 112-114, 116-117, and 119 are rejected under 35 U.S.C. 102(b) as being anticipated by Chait et al. (U.S. 6,824,981 B2, cited in IDS of 12/14/2017, of record).  
Regarding claim 1, Chait teaches a set of isotope coded reporter molecules (e.g., sets of reporter signals as per col. 6-7) comprising a plurality of different reporters, each linked to a carrier by an amino acid sequence (e.g. reporter signals are formed as fusion proteins/peptides a per col. 29-31 and col. 146-147) susceptible to cleavage by one of a respective plurality of different proteases (e.g. “because one has freedom over the peptide sequence, one can make use of the huge body of literature in the art for specific cleavage of peptides to specifically cleave the reporter molecule within the peptide moiety. Examples of such specific cleavage systems include thrombin (cleaves between Arg and Gly), trypsin (cleaves C-terminus of Arg or LyS), endoprotease Glu-C (cleavages C-terminus of Asp or Glu), and the general classes known as 
Claim 1 has been newly amended to add the limitation of “whereby the plurality of different iCOREs are useful to interrogate a sample for activities of the plurality of different proteases in the sample in parallel in one multiplexed Mass Spectrometry (MS) assay”.  This “useful to interrogate” limitation as applied to a product claim is reasonably being interpreted as a functional limitation and/or an intended use of said iCOREs (similar to the phrases “adapted to”, “able to”, or the like).  As per MPEP 2173.05(g), a “claim term is functional when it recites a feature ‘by what it does rather than by what it is’”.  The same MPEP section states that “[t]here is nothing inherently wrong with defining some part of an invention in functional terms” and that “[a] functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.”  MPEP 2114(II) further explains that "[A]pparatus claims cover what a device is, not what a device does" citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original), further stating that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In other words, claims directed to a product must be distinguished from the prior art in terms of structure rather than function.  In the instant case, the limitation of “useful to interrogate a sample for activities of the plurality of different proteases in the sample in parallel in one multiplexed Mass Spectrometry (MS) assay” reasonably implies structural limitations including being susceptible to a plurality of proteases, wherein products of protease reactions could serve in a multiplexed mass spectrometric assay.  The reporter molecules/signals of Chait, as detailed above, can be selectively cleaved with proteases (e.g. as per col. 146-147).
Regarding claims 112-114 and 119, Chait teaches the above, wherein the iCOREs are peptide mass tags and comprise 5-100 amino acid residues with the same amino acid sequence (e.g. throughout and as per Table 1 in col. 24, and col. 74 lines 23-27).
Regarding claims 116-117, Chait teaches a reagent comprising a particle (e.g. analytes such as genes, protein, vectors, expression constructs, cells, cell lines, and organisms as per col. 13) and a plurality of peptide substrates conjugated to the particle (e.g. wherein each analyte “is labeled with a set of reporter signal fusions that are isobaric or that include isobaric reporter signal peptides” as per col. 13 wherein fusion can be via protein/peptide fusion as per col. 29-31), wherein each of the peptide substrates comprises a cleavable linker linked to an iCORE (e.g. stable isotope-labeled and/or isobaric reporters can identify the analytes as per col. 5-8), wherein each cleavable linker is susceptible to cleavage by one of a respective plurality of different proteases (e.g. as per col. 146-147 as detailed above for claim 1) and wherein each 
***
Response to Arguments
The 02/16/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 10-11 assert that Chait does not teach or suggest any composition or reagent useful for the multiplex detection of activity of different proteases in a sample and that nothing in Chair could assay for activity of an enzyme in the sample much less different proteases.  In response, it is respectfully noted that the limitation of “useful for the multiplex detection” has been reasonably interpreted as a functional limitation and/or intended use of the instant product claims, as detailed in the rejection, above.  The prior art must distinguish from the present claims based on the structural limitations implied by the functional and/or intended use limitations, which has been met by Chait, as detailed above.  

Modified Claim Rejections - 35 USC § 103
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).  

Chait et al. and Galati et al.
Claims 1, 112-114, 116-117, 119, and 124 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chait et al. (U.S. 6,824,981 B2, cited in IDS of 12/14/2017, of record) in view of Galati et al. (Z. Naturforsch. 58c, 558D561 (2003), of record).  
Chait is relied on as above, however, it is noted that the reference is silent on the limitation of the reporter comprising one or more D-amino acids, as set forth in claim 124.
Galati teaches the use of D-amino acids in polypeptides as a means to increase their stability in the presence of proteases, such as in serum (e.g. as per the Abstract).
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to incorporate D-amino acids as per Galati in the peptide reporters of Chait.  One of ordinary skill in the art would have been motivated to do so since such incorporation would increase the reporter stability in the presence of proteases, for example, in vivo and in serum/blood samples, such as in the in vivo temporal assays of Chait (e.g. as per col. 20 and throughout).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
Claims 105 and 115 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639